CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports datedJune 25, 2014, relating to the financial statements and financial highlights ofNuance Concentrated Value Fund and Nuance Mid Cap Value Fund, each a series of Managed Portfolio Series, for the period ended April 30, 2014, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio August 22, 2014
